Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “at least two operating members” in lines 5-6.  Claim 10 also recites “the at least one operating member” in lines 16-17.  It is unclear whether or not this limitation is referring to the “at least two operating members” or not.  For the purpose of this examination, this limitation in lines 16-17 is assumed to mean --one of the at least [[one]]two operating members--.  In line 17 of claim 10 it is unclear if “the at least one adjustment axis” is referring to the “a respective adjustment axis” in line 5 or not.  For this purpose of this examination, these limitations are assumed to be referring to the same adjustment axes.  Claims 11-19 are rejected due to their direct or indirect dependence from claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sayler et al. (US 2008/0306375).
Regarding claim 1, Sayler et al. disclose a surgical arm comprising: a first interface (204 or 130) configured to receive a device (200) for performing or assisting a surgical procedure (¶[0131]); multiple adjustment members (140a-d) configured to adjust the surgical arm relative to a respective adjustment axis; and at least two operating members (802a-d) configured to operate different ones of the adjustment members, wherein the operating members are marked with different visual codings (¶[0124]).
Regarding claim 5, the operating members are configured rotatably (¶[0113]). 
Regarding claim 6, at least a first one of the adjustment members is configured to adjust the surgical arm along a translational adjustment axis and at least a second one of the adjustment members is configured to adjust the surgical arm around a rotational adjustment axis (¶[0100]). 
Regarding claim 7, the surgical arm comprises at least one of a tracking device (“fiducial markers” - 117; Abstract) configured to be tracked by a surgical navigation system and a second interface (110; Figure 3A) for receiving the tracking device. 
Regarding claim 8, the different visual codings are different colors (¶[0124]).                  Regarding claim 9, a guidance device (204; 130 being the interface) is coupled to the first . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sayler et al. (US 2008/0306375).
Regarding claim 2, Sayler et al. disclose at least two locking members (404a and 404b) that are associated with different ones of a different embodiment of the operating members (402a-d; Figure 10A), wherein each of the locking members is configured to lock the surgical arm in position with respect to a specific movement relative to the respective adjustment axis of the associated operating member (¶[0115]). 

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have marked or color-coded this embodiument of the operating members as claimed in order to provide the same advantage as the color-coded embodiment; namely to allow quick identification of which operating member corresponds to which adjustment member to effect a desired movement (¶[0015]). 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the locking members with the same color-coding its corresponding operating member to also allow a quick determination of which locking member is needed to lock a particular operating member since one skilled in the art would recognize this as advantageous in a time-sensitive surgical procedure.
Regarding claim 4, Sayler et al. fail to disclose that the locking members are configured rotatably.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the locking members as rotatable dials, wheels or knobs since the examiner takes Official notice of the equivalence of dials, levers, wheels, knobs, buttons, etc. for their use in providing a simple on/off switch (which is essentially the function of the Sayler et al. locking members) and the selection of any of these known equivalents to provide an on/off switch for the locking members would be within the level of ordinary skill in the art.  Furthermore, since Applicant’s publication in paragraph [0013] discloses that the locking members can be rotatable knobs or pivoting levers, thus absent a teaching as to criticality of the claimed rotatability, the rotatable knob is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to this particular feature. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA
.

Claims 10-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sayler et al. (US 2008/0306375) in view of Jenkins et al. (US 2009/0171184).
Regarding claims 10 and 21, Sayler et al. disclose the surgical arm as described above, including the limitations already addressed above.  Sayler et al. further disclose a method comprising the steps of: determining at least one of a current position and a current orientation of the first interface or a device received by the first interface; determining, based on the pre-determined surgical approach, at least one of a target position and a target orientation of the interface or the device; based on a difference between at least one of the current and target positions and the current and target orientations, determining that an adjustment of the surgical arm is required relative to at least one adjustment axis (¶[0029], [0088], [0097]).
Sayler et al. disclose triggering a display of which adjustment axis should be adjusted (¶[0097]) but fail to disclose triggering a display of the coding of the operating members during this display.
Jenkins et al. disclose a very similar surgical arm as Sayler et al. (Figures 6D and 7) and further disclose triggering a display of a visual coding associated with at least one operating member associated with at least one adjustment axis so as to provide a visual guidance to a user as to which operating member to adjust in order to correct the trajectory of a device (Table 2J; Table 2M). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Jenkins et al. to have configured the display of Sayler et al. to display the visual coding of the operating members so that a user can more easily and rapidly determine which operating member to adjust to correct the trajectory of the device.
Regarding claim 11, the visual guidance comprises a display of the visual coding in combination with an indication of a direction in which the associated operating member is to be operated (Tables 2J and 2M of Jenkins et al.). 
Regarding claim 12, the visual guidance comprises a display of the visual coding in combination with an indication of an amount by which the associated operating member is to be operated (Table 2J and 2M of Jenkins et al.). 
Regarding claim 13, the indication of an amount by which the associated operating member is to be operated is in the form of at least one of a first number of geometric elements and a first geometric form in association with the visual coding of the operating member (Tables 2J and 2M of Jenkins et al.). 
Regarding claim 14, at least one of a second number of geometric elements and a second geometric form in association with a visual coding different than the visual coding of the first number of geometric elements and the first geometric form, respectively, the second number of geometric elements or the second geometric form being indicative of an amount by which the associated operating member has been operated (Tables 2J and 2M of Jenkins et al.). 
Regarding claim 15, the method further comprises determining a specific adjustment axis relative to which the surgical arm deviates the most among all adjustment axes from the pre-determined surgical approach; and prioritizing the provision of visual guidance for said specific adjustment axis over any other adjustment axis (Tables 2J and 2M of Jenkins et al.). 
Regarding claim 16, the method further comprises triggering a display of a numerical value indicative of an amount by which a specific adjustment axis deviates from the pre-determined surgical approach (Tables 2J and 2M of Jenkins et al.). 
Regarding claim 17, the method further comprises triggering a display of a superposition of at least one of the current position and the current orientation of the first interface or a device received in the first interface relative to the pre-determined surgical approach (Tables 2J and 2M of Jenkins et al.). 
Regarding claim 18, the at least one of a current position and a current orientation of the first interface or the device received by the first interface is determined by tracking, using a surgical navigation system, a tracking device that is in a fixed spatial relationship with at least one of the first interface and the device received by the first interface (¶[0099]; [0106] of Sayler et al.). 
Regarding claim 19, Sayler et al. disclose a computer program product, comprising computer program instructions to perform the method steps of claim 10 when executed by a processor (¶[0056]-[0059]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771